WILLIAMS, J
Hattie Hathaway was granted a divorce in the Lucas Common Pleas, together with alimony, coupled with an order that she Be barred of her dower interest .in the real estate of her husband, Gordon Hathaway. Error was prosecuted and upon retrial judgment was reversed. The wife was then awarded $1,000 as ■ alimony, together with certain household goods and fixtures. She prosecuted error contending more alimony was due her.
It w.as brought to light by the record that she had received $875 as temporary alimony prior to the retrial, and made use of a residence, the rental value of which during the time of her occupancy was fixed at $1015. She had considerable real estate in which the husband had, under 11990 GC, no dower interest due to the fact that the divorce was upon his aggression. The Court of Appeals said:
Since the case is here upon error this court has no power to do anything except either affirm or reverse the judgment. There is no power in this court to fix the amount of the alimony. Judgment affirmed.